                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 5:18-cv-01628-DSF-(AFM)                                         Date: June 17, 2019
Title      Dameyion T. Kennedy v. Raymond Madden, Warden



Present: The Honorable:      ALEXANDER F. MacKINNON, U.S. Magistrate Judge


                  Ilene Bernal                                            N/A
                  Deputy Clerk                                   Court Reporter / Recorder

         Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                      N/A                                                 N/A

Proceedings (In Chambers): Order to Show Cause

         On April 24, 2019, the District Judge accepted the Magistrate Judge’s Recommendation
lifting the previously-entered stay and reinstating the order requiring a response to the fully
exhausted petition. (ECF No. 26.) The docket sheet shows that, as late as the date of this order,
respondent has not filed a response to the petition.

        Accordingly, on or before July 1, 2019, respondent shall show cause in writing why
respondent failed to file a response to the petition as required by the April 24, 2019 Order. The
filing of a response to the petition by July 1, 2019, shall discharge the order to show cause.

        IT IS SO ORDERED.




                                                                                                   :
                                                                   Initials of Preparer           ib




CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 1
